Citation Nr: 1203392	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer prior to October 29, 2008 and in excess of 60 percent thereafter, to include whether a separate compensable rating is warranted for erectile dysfunction.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, service connection was established for residuals of prostate cancer, to include erectile dysfunction, and a noncompensable rating was granted, effective from March 6, 2006.  Later a 10 percent rating was assigned effective that date.  The Veteran was also awarded special monthly compensation on account of loss of use of a creative organ.  

A Travel Board hearing was held in October 2008 before the undersigned Veterans Law Judge.  In January 2009, the Board remanded the claims for additional evidentiary development.  Subsequently, in an April 2010 rating action, a 60 percent rating was assigned for residuals of prostate cancer, to include erectile dysfunction, effective October 29, 2008.  

In October 2010, the Board remanded the claims again for further development.

Printouts from Virtual VA show that in a July 2009 rating decision, the RO denied entitlement to service connection for thyroid cancer associated with herbicide exposure.  

The issue of whether there is clear and unmistakable error in the July 2009 rating decision not granted entitlement to service connection for thyroid cancer associated with herbicide exposure has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The existence of the July 2009 rating decision indicates that a temporary claims file exists, which should be associated with the Veteran's permanent claims file.

The April 2009 VA examiner reported the following:  "Normal adult male genitalia, bilaterally descending soft testicles.  Penile deformity, no scrotal mass or tenderness."  It is unclear whether the Veteran has a penile deformity, which could warrant a compensable rating for his erectile dysfunction.  Therefore, another VA examination is warranted.

The RO obtained records from the Philadelphia VA Medical Center dated from March to October 2006 in January 2008.  At the hearing, the Veteran testified that he would be seeing a neurologist at the Philadelphia VA Medical Center.  Hearing transcript, pages 12-13.  The Veteran has also historically received treatment at the Wilmington VA Medical Center.  The RO obtained records from that facility from June 2008 to March 2009.  The RO/AMC must obtain all records from the Philadelphia VA Medical Center from January 2008 to the present, and from the Wilmington VA Medical Center from March 2006 to June 2008 and from March 2009 to the present.

The Veteran reported his urinary frequency at the December 2007 VA examination, and the examiner noted that the appellant did not require pads.  In an October 29, 2008, statement he noted that he had to wear pads.  He also reported the frequency of pad changing and his urinary frequency.  The Veteran should be provided the opportunity to give his history of pad use and urinary frequency from December 2007 to October 2008 and to identify all treatment since February 2009.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the RO in Philadelphia, Pennsylvania, and obtain the Veteran's temporary claims file.

2.  The AMC must ask the Veteran to identify all treatment for his prostate cancer residuals, any kidney disorder, and erectile dysfunction February 2009, and obtain any identified records.  The AMC should ask the Veteran to provide a detailed history of his pad use, frequency of changing pads, his daytime (when he was awake) urinary frequency, and his nighttime (when was asleep) urinary frequency from December 2007 to October 2008.  Regardless of the appellant's response, the AMC must obtain all records from the Philadelphia VA Medical Center from January 2008 to the present, and from the Wilmington VA Medical Center from March 2006 to June 2008 and from March 2009 to the present.  The AMC should associate any obtained records with the Veteran's claim folder.

3.  Thereafter, the Veteran must be afforded a VA genitourinary examination to determine the nature and extent of his residuals of prostate cancer, to include erectile dysfunction.  The claims folder is to be made available to the examiner to review.  The examiner should identify all residuals of prostate cancer.  The examiner should indicate whether the Veteran has any renal dysfunction due to prostate cancer, and if so the nature and severity of the renal dysfunction.  The examiner should indicate whether the Veteran has a penile deformity due to his erectile dysfunction.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
5.  After the development requested, the AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC must implement corrective procedures at once

6.  Thereafter, the AMC must readjudicate the issues on appeal - entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer except for erectile dysfunction prior to October 29, 2008; entitlement to an initial rating in excess of 60 percent for residuals of prostate cancer except for erectile dysfunction since October 29, 2008; and entitlement to an initial separate compensable rating for erectile dysfunction.  The AMC must consider all applicable claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



